Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant's arguments filed 30 AUG 2021 have been fully considered but they are not persuasive. Specifically:

Argument 1
Reconsideration and withdrawal of the rejections of the application are respectfully requested in view of the amendments and/or remarks herewith, which place the application into condition for allowance. Applicant is not conceding that the subject matter encompassed by the claims prior to this Amendment is unpatentable over the art cited by the Examiner. Applicant respectfully reserves the right to pursue claims in one or more continuing applications, including claims capturing the subject matter encompassed by the claims prior to this Amendment.

	Firstly, Applicant’s recital that: “…the amendments and/or remarks herewith, which place the application into condition for allowance…” is 
	Secondly, Applicant’s refusal to “concede” that “the subject matter encompassed by the claims prior to this amendment is unpatentable over the art cited by the Examiner” fails to shift the burden on the issue of patentability. Applicant must present useful, novel, and non-obvious matter of patentable weight in order to shift the burden of patentability.
	Applicant’s argument is unpersuasive.
	All rejections made in the final rejection STAND.

Argument 2
Claims 1-16 are currently pending in this application. Independent claims 1 and 9 are hereby amended to more particularly point out and distinctly claim embodiments of Applicants invention. Support for these amendments may be found in at least paragraph [0029] of the specification. The amendments do not add new matter.

	The amended matter (i.e., a “psycholinguistic vocabulary”) is merely nonfunctional matter that does not speak to the structure of the claimed invention. Therefore, no patentable weight is given to that amended matter.

	The rejections STAND.

Argument 3
Ill. Response to Claim Rejection under 35 U.S.C. § 103

Applicant respectfully traverses the rejections under §103 for at least the reason that the prior art references relied upon fail to disclose at least one element of Applicant’s claimed invention, but believes the rejection to be moot in light of claim amendments made in this response. Applicant’s discussion of some such elements is not an admission that the prior art reference does in fact disclose other elements that Applicant does not expressly discuss.

	Firstly, Applicant’s argument that the references relied upon in the Final Rejection “…fail to disclose at least one element of Applicant’s claimed invention…” is conclusory and erroneous, as further explained in Examiner’s responses to later arguments, below.
	Secondly, Applicant’s refusal to “admit” that “the prior art reference does in fact disclose other elements that Applicant does not expressly discuss” fails to shift the burden on the issue of patentability. Applicant 
	Applicant’s argument is unpersuasive.
	All rejections made in the final rejection STAND.

Argument 4
Furthermore, Applicant’s arguments expressly refer to independent claim 1, but are equally applicable to independent claim 9, as well as to all dependent claims by virtue of their dependencies on the independent claims.

	Applicant’s amendments were drawn to nonfunctional matter containing no patentable weight.
	Pursuant to those amendments, Applicant’s arguments pertaining to Claim 1 were unpersuasive.
	Therefore, the rejections of Claim 1 and its dependents STAND.

	Regarding equivalent amendments and arguments to claim 9, the results are the same: Amendments containing no patentable weight and arguments supporting amendments of no patentable weight shift no burdens of proof.
	Therefore, the rejections of claim 9 and its dependents STAND.

Argument 5
Specifically, Applicant traverses the rejection of the claims as amended for at least the reason that the prior art of record fails to disclose the limitations of amended independent claim 1, in so far as it now recites “... wherein the first kind of data comprises textual data describing a text associated with the user...and wherein a psycholinguistic vocabulary 1s extracted from the text associated with the user....” Applicant respectfully asserts that Kennedy, in view of Kralj, and further in view of Parate does not teach or suggest the extraction of a psycholinguistic vocabulary, as recited by amended claim 1.

On page 5 of the Office Action dated 07/08/2021, Examiner states that the limitation, “wherein the first kind of data comprises textual data describing a text associated with the user’, is not expressly taught by Kennedy and cites Krailj as allegedly disclosing the limitation. While Kralj discloses a methodology for mining text enriched information networks and states that “[t]he methodology combines text mining and network analysis on a text enriched heterogeneous information network...”, (Kralj, page 3, second paragraph), Kralj does disclose the extraction of a psycholinguistic vocabulary, as recited by amended claim 1. Furthermore, Parate does not remedy this deficiency. Therefore, at least these for the above reasons, Applicant believes independent claims | and 9 are patentable over Kennedy, in view of Kralj, and further in view of Parate.

no patentable weight is given to the amended matter.
	As such, the new amendments do not shift Applicant’s burden of proof as to whether the claims should be allowed.
	Therefore, by a preponderance of the evidence, the claims remain not allowable. Furthermore, Applicant’s arguments in support of an amendment of no patentable weight are, likewise, unpersuasive.
	Accordingly, the rejections STAND.

Argument 6
Claims 2-8 depend from independent claim 1. As discussed above, Kennedy, in view of Kralj, and further in view of Parate does not disclose the features recited in amended independent claim 1. Thus, claims 2-8 are patentable over Kennedy, in view of Krailj, and further in view of Parate.

	Applicant’s amendments pertaining to Claim 1 were nonfunctional matter containing no patentable weight.
	Pursuant to those amendments, Applicant’s arguments regarding Claim 1 were unpersuasive.

	Consequently, the rejections of the Claims dependent on Claim 1 STAND.

Argument 7
Claims 10-16 depend from independent claim 9. As discussed above, Kennedy, in view of Kralj, and further in view of Parate does not disclose the features recited in amended independent claim 9. Thus, claims 10-16 are patentable over Kennedy, in view of Kralj, and further in view of Parate.

	Applicant’s amendments pertaining to Claim 9 were nonfunctional matter containing no patentable weight.
	Pursuant to those amendments, Applicant’s arguments regarding Claim 9 were unpersuasive.
	Therefore, the amendments argued to be incorporated by reference to the dependent claims are of no patentable weight and are insufficient to cure the defects articulated in the FINAL ACTION dated 08 JULY 2021.
	Consequently, the rejections of the Claims dependent on Claim 9 STAND.

Relevant Art
	Art that is relevant to this action, but not cited is the following:
	Wilcox, A Psycholinguistic Analysis of Schizophrenic Language, LSU Historical Dissertations and Theses, 2997, 1976, pp. 1-109 (Specifically: Wilcox, page 13, first paragraph)

Conclusion
            Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.
                If you need to send an Official facsimile transmission, please send it to (571) 273-8300.
                If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.
            Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, 
                Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
16 SEP 2021